DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2018 and 9/18/2018 were filed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Tamron (JP 2009/237213 A) (utilizing the English translation for the rejection below).

Regarding claim 1 Tamron teaches (figs. 1-4)  an optical-device drive apparatus, comprising: 
an ultrasonic motor including a rotor(302) and a stator (301) (par. 0011; 0034-0035); 
a rotary drive body that moves an optical device in an axial direction by being rotated around an axis by driving force of the ultrasonic motor (par. 0011);
 a bearing (115) rotatable around the axis (par. 0033); 
and a compression spring (304) that applies axial bias force to the ultrasonic motor, the rotary drive body, and the bearing (para. 0042), 
where the rotor and the stator are biased in a contact direction and the rotary drive body and the bearing are biased in a contact direction by the compression spring (par. 0042).

Regarding claim 2 Tamron teaches (figs. 1-4)  an optical-device drive apparatus,
further comprising a securing ring for linear movement that guides the optical device in the axial direction (102; 0054), 
where the securing ring for linear movement includes a receiver that receives the bearing or the rotary drive body biased by the compression spring in the axial direction (para. 0054).


Regarding claim 3 Tamron teaches (figs. 1-4)  an optical-device drive apparatus, where the compression spring is formed in an annular shape (par. 0042).

Regarding claim 4 Tamron teaches (figs. 1-4)  an optical-device drive apparatus,
where the rotary drive body comprises a cam ring having a cam groove (par. 0026), 
further comprising a moving frame that retains the optical device, the moving frame including a cam pin that is slidably engaged with the cam groove (par. 0027), 
where the cam groove is formed in a recess shape by a wall surface including a bottom surface (para. 0028 - 0030).


Regarding claim 10 Tamron teaches (figs. 1-4)  an interchangeable lens, comprising: 
an outer casing having a cylindrical shape (par. 0023); 
and an optical-device drive apparatus that performs driving of an optical device, the optical-device drive apparatus being disposed inside the outer casing and including an ultrasonic motor including a rotor (302) and a stator (301) (par. 0011; 0034-0035);
 a rotary drive body that moves the optical device in an axial direction by being rotated around an axis by driving force of the ultrasonic motor (par. 0011),
a bearing (115)  rotatable around the axis (par. 0033);
 and a compression spring (304) that applies axial bias force to the ultrasonic motor, the rotary drive body, and the bearing (para. 0042),
where the rotor and the stator are biased in a contact direction and the rotary drive body and the bearing are biased in a contact direction by the compression spring (par. 0042).

Regarding claim 11 Tamron teaches (figs. 1-4)  an interchangeable lens, 
where the optical-device drive apparatus further includes a securing ring for linear movement that guides the optical device in the axial direction(102; 0054), 
where the securing ring for linear movement includes a receiver that receives the bearing or the rotary drive body biased by the compression spring in the axial direction (par. 0054).

Regarding claim 12 Tamron teaches (figs. 1-4)  an interchangeable lens, where the compression spring is formed in an annular shape (par. 0042).

Regarding claim 13 Tamron teaches (figs. 1-4)  an interchangeable lens, 
where the rotary drive body comprises a cam ring having a cam groove (par. 0026), 
the optical-device drive apparatus further includes a moving frame that retains the optical device (par. 0027),
the moving frame including a cam pin that is slidably engaged with the cam groove, and the cam groove is formed in a recess shape by a wall surface including a bottom surface (para. 0028 - 0030).

Regarding claim 20 Tamron teaches (figs. 1-4)  an image pickup apparatus, comprising: 
an optical-device drive apparatus that drives an optical device (par. 0063); 
and an image pickup device that converts an optical image captured via a photographing optical system into an electrical signal (para. 0063), 
the optical-device drive apparatus including an ultrasonic motor including a rotor (302) and a stator (301) (par. 0011; 0034-0035);
 a rotary drive body that moves the optical device in an axial direction by being rotated around an axis by driving force of the ultrasonic motor (par. 0011);
 a bearing (115) rotatable around the axis (par. 0033);
and a compression spring (304) that applies axial bias force to the ultrasonic motor, the rotary drive body, and the bearing, (para. 0042),
where the rotor and the stator are biased in a contact direction and the rotary drive body and the bearing are biased in a contact direction by the compression spring (par. 0042).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tamron (JP 2009/237213 A) (utilizing the English translation for the rejection below) in view of Nomura (US 2004/0141737).

Regarding claim 5 Tamron teaches (figs. 1-4)  an optical-device drive apparatus, except where the cam pin includes a bearing portion rotatable with respect to the cam.
Nomura teaches where the cam pin includes a bearing portion rotatable with respect to the cam (para. 0194).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the focusing system as taught by Tamron with cam pin structure as taught by Nomura that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately, and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.   
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan.

Regarding claim 6 Tamron teaches (figs. 1-4)  an optical-device drive apparatus, except for further comprising: 
a bias frame that is positioned apart from the moving frame in the axial direction and supported by the cam ring; 
and a bias spring that biases the moving frame and the bias frame in a direction to be spaced away from each other or a direction to approach each other in the axial direction.
Nomura teaches a bias frame that is positioned apart from the moving frame in the axial direction and supported by the cam ring (para. 0194); 
and a bias spring that biases the moving frame and the bias frame in a direction to be spaced away from each other or a direction to approach each other in the axial direction (par. 0194).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the focusing system as taught by Tamron with cam pin structure as taught by Nomura that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately, and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.   
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan.

Regarding claim 7 Tamron teaches (figs. 1-4)  an optical-device drive apparatus, where the bias frame includes an engagement pin that is slidable engaged with the cam groove.
Tomura teaches where the bias frame includes an engagement pin that is slidable engaged with the cam groove (par. 0194).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the focusing system as taught by Tamron with cam pin structure as taught by Nomura that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately, and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.   
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan.

Regarding claim 8 Tamron teaches (figs. 1-4)  an optical-device drive apparatus, 
except where the cam groove includes a retracting portion at at least one end portion, the retracting portion having a larger groove width than a groove width of other part, and the cam pin is positioned at the retracting portion when the optical device is in a non-use state.
Tomura teaches where the cam groove includes a retracting portion at at least one end portion, the retracting portion having a larger groove width than a groove width of other part, and the cam pin is positioned at the retracting portion when the optical device is in a non-use state (para. 0194)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the focusing system as taught by Tamron with cam pin structure as taught by Nomura that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately, and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.   
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan.

Regarding claim 9 Tamron teaches (figs. 1-4)  an optical-device drive apparatus, except for further comprising: 
a rotation position-detecting sensor that detects a rotation position of the cam ring; and a movement position-detecting sensor that detects a movement position of the moving frame, where the rotation position-detecting sensor and the movement position-detecting sensor provide detection results based on which positional information of the optical device is calculated.
Tomura teaches a rotation position-detecting sensor that detects a rotation position of the cam ring; and a movement position-detecting sensor that detects a movement position of the moving frame, where the rotation position-detecting sensor and the movement position-detecting sensor provide detection results based on which positional information of the optical device is calculated (par. 0194).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the focusing system as taught by Tamron with cam pin structure as taught by Nomura that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately, and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.   
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan.

Regarding claim 14 Tamron teaches (figs. 1-4)  an interchangeable lens, except where the cam pin includes a bearing portion rotatable with respect to the cam groove.
Nomura teaches where the cam pin includes a bearing portion rotatable with respect to the cam (para. 0194).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the focusing system as taught by Tamron with cam pin structure as taught by Nomura that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately, and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.   
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan.

Regarding claim 15 Tamron teaches (figs. 1-4)  an interchangeable lens, where the optical-device drive apparatus further includes  a bias frame that is positioned apart from the moving frame in the axial direction and supported by the cam ring (par. 0194)
and a bias spring that biases the moving frame and the bias frame in a direction to be spaced away from each other or a direction to approach each other in the axial direction (par. 0194).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the focusing system as taught by Tamron with cam pin structure as taught by Nomura that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately, and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.   
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan.

Regarding claim 16 Tamron teaches (figs. 1-4)  an interchangeable lens, except where the bias frame includes an engagement pin that is slidably engaged with the cam groove.
Tomura teaches where the bias frame includes an engagement pin that is slidable engaged with the cam groove (par. 0194).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the focusing system as taught by Tamron with cam pin structure as taught by Nomura that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately, and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.   
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan.

Regarding claim 17 Tamron teaches (figs. 1-4)  an interchangeable lens, where the cam groove includes a retracting portion at at least one end portion, the retracting portion having a larger groove width than a groove width of other part, and the cam pin is positioned at the retracting portion when the optical device is in a non-use state.
Nomura teaches where the cam groove includes a retracting portion at at least one end portion, the retracting portion having a larger groove width than a groove width of other part, and the cam pin is positioned at the retracting portion when the optical device is in a non-use state state (para. 0194)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the focusing system as taught by Tamron with cam pin structure as taught by Nomura that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately, and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.   
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan.

Regarding claim 18 Tamron teaches (figs. 1-4) an interchangeable lens, except where the optical-device drive apparatus further includes a rotation position-detecting sensor that detects a rotation position of the cam ring, and a movement position-detecting sensor that detects a movement position of the moving frame, and the rotation position-detecting sensor and the movement position-detecting sensor provide detection results based on which positional information of the optical device is calculated.
where the optical-device drive apparatus further includes a rotation position-detecting sensor that detects a rotation position of the cam ring, and a movement position-detecting sensor that detects a movement position of the moving frame, and the rotation position-detecting sensor and the movement position-detecting sensor provide detection results based on which positional information of the optical device is calculated (par. 0194).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the focusing system as taught by Tamron with cam pin structure as taught by Nomura that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately, and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.   
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan.

Regarding claim 19 Tamron teaches (figs. 1-4)  an interchangeable lens, where the optical-device drive apparatus further includes a movement position-detecting sensor and a detection sheet that detect a movement position of the moving frame, and the movement position-detecting sensor and the detection sheet are disposed in such a positional relationship that the movement position-detecting sensor and the detection sheet overlap each other in a direction perpendicular to an optical axis in an entire movement region in which the moving frame moves in an optical axial direction.
where the optical-device drive apparatus further includes a movement position-detecting sensor and a detection sheet that detect a movement position of the moving frame, and the movement position-detecting sensor and the detection sheet are disposed in such a positional relationship that the movement position-detecting sensor and the detection sheet overlap each other in a direction perpendicular to an optical axis in an entire movement region in which the moving frame moves in an optical axial direction (par. 0194).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the focusing system as taught by Tamron with cam pin structure as taught by Nomura that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately, and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.   
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/Primary Examiner, Art Unit 2872